                                          Case 3:19-cv-04363-EMC Document 37 Filed 09/13/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRYANT VINEYARDS LTD,                              Case No. 19-cv-04363-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S EX
                                   9             v.                                         PARTE APPLICATION
                                  10     LAUREN RIDENHOUR,                                  Docket No. 34
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Bryant Vineyards Ltd. (the “Winery”) has sued Defendant Lauren Ridenhour,

                                  14   alleging that she breached a confidentiality agreement by disclosing certain confidential

                                  15   information “in a public filing of a lawsuit in the United States District Court for the Southern

                                  16   District of New York and then spreading the information to various third parties.” Compl. ¶ 30.

                                  17   Ms. Ridenhour has moved to dismiss the complaint. See Docket No. 32 (motion). The hearing on

                                  18   the motion to dismiss is currently set for October 17, 2019. The Winery’s opposition to the
                                  19   motion is due on September 20, 2019.

                                  20          On September 11, 2019, the Winery filed an ex parte application, asking that the briefing

                                  21   schedule for and hearing on the motion to dismiss be continued so that it could first take

                                  22   discovery. See Docket No. 34 (ex parte application). According to the Winery, it needed to take

                                  23   discovery in order to address Ms. Ridenhour’s argument that the complaint should be dismissed as

                                  24   a SLAPP suit.

                                  25          Because the Winery was asking for an extension for a brief that would be due on

                                  26   September 20, 2019, the Court ordered Ms. Ridenhour to file a response to the ex parte application
                                  27   by the morning of September 16, 2019. See Docket No. 35 (notice). On September 12, 2019, Ms.

                                  28   Ridenhour filed a letter, asserting that she could not file a response by September 16, 2019,
                                           Case 3:19-cv-04363-EMC Document 37 Filed 09/13/19 Page 2 of 2




                                   1   because one of her attorneys was on vacation and the other attorney was working on a brief in the

                                   2   New York lawsuit.1 Ms. Ridenhour asked that she be given until September 27, 2019, to file a

                                   3   substantive response.2 Ms. Ridenhour, however, also included in her letter a substantive argument

                                   4   against the Winery’s ex parte application – i.e., that the Winery could oppose the motion to

                                   5   dismiss based on the anti-SLAPP statute on the ground that it needed discovery.

                                   6          The Court denies Ms. Ridenhour’s request that her response be delayed until September

                                   7   27, 2019. First, the Winery’s opposition brief is due on September 20, 2019. Second, Ms.

                                   8   Ridenhour’s letter already includes a substantive argument. Therefore, the Court deems Ms.

                                   9   Ridenhour’s letter her substantive response to the Winery’s ex parte application.

                                  10          Having considered both the Winery’s ex parte application as well as Ms. Ridenhour’s letter

                                  11   in response, the Court hereby DENIES the Winery’s request for relief. The Court will not alter

                                  12   the briefing schedule for and hearing date on Ms. Ridenhour’s motion to dismiss. The SLAPP
Northern District of California
 United States District Court




                                  13   issue is only one of four issues raised in the motion to dismiss.3 Furthermore, as Ms. Ridenhour

                                  14   has pointed out, the Winery can argue in its opposition to the motion to dismiss that the Court

                                  15   should defer ruling on the SLAPP issue until after she has first obtained some discovery.

                                  16          This order disposes of Docket No. 34.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 13, 2019

                                  19                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  20                                                    United States District Judge
                                  21
                                       1
                                  22     Ms. Ridenhour did not state, in her letter, when her brief was due. However, from what the
                                       Court can glean from the New York docket sheet, the brief is due on September 13, 2019. Thus,
                                  23   as a facial matter, it does not seem impossible for Ms. Ridenhour’s attorney to prepare a response
                                       in this case, as ordered by the Court, on September 16, 2013. In any event, as discussed below,
                                  24   the Court deems Ms. Ridenhour’s letter her response to the ex parte application.
                                       2
                                  25     Ms. Ridenhour failed to acknowledge that (1) this would be beyond the fourteen-day period
                                       provided for by the Civil Local Rules for regularly noticed motions and (2) this would essentially
                                  26   render the Winery’s ex parte application moot (i.e., the deadline for the Winery’s opposition to the
                                       motion to dismiss would already have passed).
                                  27   3
                                         Ms. Ridenhour has also moved to dismiss for failure to state a claim for relief and based on the
                                  28   first-to-file rule; she has also argued for a transfer of the case to the Southern District of New
                                       York.
                                                                                            2
